DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2. 	The formal drawings filed on 12/23/2019 are acceptable.
Priority
3. 	Acknowledgment is made of applicant's claim for domestic priority under 35 U.S.C. 120, through utility application 15/187,027 filed 06/20/2016. 
Information Disclosure Statement
4.	The Information Disclosure Statement filed on 12/23/2019 has been considered.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 14-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukada et al. (“Fukada”) USPN 6,340,632 in view of Chang (“Chang”) US PG-Pub 2007/0037089. 

Fukada teaches the method for manufacturing a semiconductor device as recited in the claim. The difference between Fukada and the present claim is the recited bottom organic layer. 
Chang discloses (Fig. 2 and ¶¶[0010-0012]) employing an anti-reflective bottom organic layer (e.g. element 20) on a semiconductor substrate, wherein the anti-reflective bottom organic layer comprises a carbon backbone polymer (as required in claim 20). 
Chang’s teachings could be incorporated with Fukuda’s device which would result in the claimed invention. The motivation to replace Fukada’s bottom dielectric material with an organic material having a lower dielectric constant would be to reduce device capacitance thereby increasing device speed and/or reduce the likelihood of pattern collapse as taught by Chang. Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to have selected the anti-reflective bottom organic layer of Chang for that of Fukada as a mere substitution of an art-recognized dielectric material suitable for the intended use (MPEP §2144.07).

As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. The following are examples of language that may raise a question as to the limiting effect of the language in a claim:
(A) statements of intended use or field of use, 
(B) "adapted to" or “adapted for" clauses, 
(C) "wherein" clauses, or 
(D) "whereby" clauses.

Accordingly, as no further positive step limitations have been claimed, the teachings of the combined references are sufficient to be used in the instant manner and anticipate the claim.
	Re claims 15 and 16, Fukada discloses wherein the first, second insulating films comprise silicon oxide (cols. 40 and 45, lines 42-50 and 20-25 respectively). 
8.	Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukada in view of Chang as applied to claim 14 above, and further in view of McLaughlin et al. (“McLaughlin”) USPAT 9,874,221/Fonash et al. (“Fonash”) US PG-Pub 2002/0094388.
	Fukada modified by Chang fails to disclose the temperature at which the insulating films are formed. 
	McLaughlin teaches (col. 4, lines 25-67 and Table 1) the advantage of forming an insulating film at the recited temperature. Similarly, Fonash teaches (¶¶[0071-0074]) forming an oxide at the recited temperature. 
	The teachings of McLaughlin/Fonash could be incorporated with the device of Fukuda/ Chang which would result in the claimed invention. Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to form the 
	Re claim 18, the claimed range would be recognized as an obvious optimization attainable through routine experimentation (See MPEP §2144.05). Therefore, it would have been obvious to one of ordinary skill in the art to optimize, through routine experimentation, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
9.	Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukada in view of Chang as applied to claim 14 above, and further in view of Tsai et al. (“Tsai”) US PG-Pub 2014/0151888.
Fukada modified by Chang fails to disclose a titanium nitride mask layer. However, Tsai discloses (¶[0011]) employing a titanium nitride mask layer. Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to have selected the titanium nitride mask layer of Tsai for that of Fukada as a mere substitution of an art-recognized hard mask material suitable for the intended use (MPEP §2144.07).
Allowable Subject Matter
10.	Claims 1-13 are allowed.
11.	The following is a statement of reasons for the indication of allowable subject matter:  None of the cited art discloses the step of completely removing the bottom organic layer after forming the metal hard mask layer as required in independent claims 1 and 8. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loke H Steven can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED N SEFER/Primary Examiner, Art Unit 2893